DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status and Formal Matters
	The instant action is in response to papers filed 2/26/2021.
Claim 23 has been amended.
Claims 43 have added by amendment.  
Applicant's election with traverse of group 14, claims 23 and 24 in the reply filed on 6/14/2019 is acknowledged.  The traversal is on the ground(s) that the response asserts that in view of the amendment to claim 23.  The response continues by asserting claims 25-35 are fully dependent claims of claim 23.  This is not found persuasive because the instant application is a national stage entry of a 371 and lacks a technical feature over the prior art and unity of invention.
Claims 1-22, 25-42 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/14/2019.
The previous objection to the claims has been withdrawn in view of the amendment.
Priority
The instant application was filed 07/21/2017 is a national stage entry of PCT/EP2016/052092 having an international filing date: 02/01/2016 and claims foreign priority to GB1501603.3, filed 01/30/2015

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen ( The pharmacogenomics Journal (2003) volume 3, pages 77-96), Shi (wo2013/056651)    Bernard ( Rapid Cycle- Real-time PCR (2001) pages 11-19),Harrold (WO2006/107881), RU2451086 (12/2010 (IDS 10/29/2019), Kurn (USPGPUB 20090203085) and Schrader (Journal of applied microbiology (2012) volume 113,pages 1014-1026).
Since the WO2006/107881is in Chinese, the U.S. patent application publication US 2014/0272978  is the result of the national stage entry of the international application, is relied upon herein as an English language equivalent for all rejections based on WO2006/107881.  Paragraph numbers refer to the US 2014/0272978 .  
The prior art as exemplified below demonstrates that the use two fluorescent labels FRET detection as encompassed by the first and second labels that interact were known prior to the effective filing date of the claims.  The prior art also demonstrates 
Chen provides a review article on detecting nucleic acids or single nucleotide polymorphisms (title).  Chen teaches a typical genotyping protocol is target fragment amplification, allelic discrimination and allele specific product identification (figure 1 (page 78).  Chen teaches, “The mechanism used for allele discrimination largely determines the specificity and accuracy of the methods. Typically, DNA ligases have the best specificity, whereas different activities of DNA polymerases vary in specificity. The endonuclease activity used for the Invader assay is highly specific. The DNA synthesis activity, depending on the way being used, can be very specific (single-base extension (SBE)) or marginal (allele-specific PCR). The discriminating power of allele-specific hybridization is relatively lower. It is important to understand the discrimination power of these mechanisms, it is equally important, if not more, to understand how a mechanism is devised and used in a particular method. The overall accuracy and specificity of a method depend on its amplification strategy, allele discrimination and detection format. Under optimal conditions all mechanisms can have acceptable (>99%) accuracy.” (page st column.  Chen in the detection and identification of allele specific products section notes that FRET is a method of detection.  Chen on page 84, 1st column teaches, “For SNP genotyping, there are two different strategies that FRET can be used for detection. The first is based on the separation of two closely spaced fluorescent groups.13,14,38,69 The separation interrupts the energy transfer or greatly reduces its efficiency. The second is to stitch two fluorescent groups together from distant spaces to promote energy transfer between the two fluorophores.”
Chen teaches there is usually a cleanup after PCR to remove unwanted primers, dNTPs, etc. (page 78, 2nd column, last paragraph).
Chen teaches dynamic allele specific hybridization- DASH techniques in which melting temperature analysis is done.
Shi teaches, “Method for detecting variation of gene for non-diagnostic purpose based on fluorescence quenching and probe thereof” (title).  Shi teaches, “[0007] An object of the present invention is to provide a method for detecting variation of gene for non-diagnostic purpose based on fluorescence quenching, which is simple, convenient and efficient, and has low cost, high specificity and high sensitivity. [0008] In order to accomplish the above object, a method for detecting variation of gene for non-diagnostic purpose based on fluorescence quenching comprises following steps of: [0009] 1) extracting DNA from a sample; [0010] 2) amplifying a gene segment to be detected based on the DNA; [0011] 3) performing an extension reaction with product of the step 2) as a template, probes, and ddNTP (dideoxyribonucleotide triphosphate), and performing a fluorescence quenching reaction at the same time; wherein the probe is marked with quenching molecules, and the ddNTP is marked with fluorescent 
Shi does not specifically teach melting curve analysis or degradation or inactivation of the polymerase.
However, Bernard teaches the use of FRET for melting curve analysis (title).  Bernard teaches, “The melting of short duplexes, such as with hybridization probes, allows even single base alterations in the amplicon to be identified.”  (page 11, 2nnd paragraph).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use melting curve analysis of the FRET pairs in the methods of Chen, Shi and Bernhard in which a single base extension is performed with a fluorescently labeled ddNTP and hybridization to a fluorescent probe.  The artisan would be motivated as Bernhard teaches melting curve analysis allows for the identification of single nucleotide alterations.  The artisan would have a reasonable expectation of success as the artisan is merely combining known methods to detect nucleic acids.  
However, Harrold teaches, “Disclosed herein is the finding that contacting a chain extension reaction solution with a material that binds proteins, e.g., binds a DNA polymerase, will reduce dye artifacts when the products of the reaction are purified and analyzed.” (page 1, lines 21-24). Harrold teaches, “Chain extension reactions include reactions involving the synthesis of a  strand of polynucleotides, e.g., a strand of DNA. These reactions can involve a template-directed polynucleotide extension processes nd paragraph). Harold teaches, “Dye-labeled terminators may be removed from sequencing reaction products when sequencing nucleic acid sequences, such as DNA.” (page 8, lines 8-9).
RU2451086 teaches a method of detecting nucleic acids by FRET with a quencher following amplification with a labeled probe.  RU2451086 teaches melting curve analysis allows for identification of unknown polymorphisms (page 1, point 2).  RU2451086 teaches a disadvantage of prior art methods is the presence of exonuclease activity of the DNA polymerase which could cleave probe (page 2 point 1). 
Kurn teaches heating to denature a polymerase to remove activity (0114).
Schrader teaches, “most of the known inhibitors are organic compounds, for example, bile salts, urea, phenol, ethanol, polysaccharides, sodium dodecyl sulphate (SDS), humic acids, tannic acid, melanin as well as different proteins, such as collagen, myoglobin, haemoglobin, lactoferrin, immunoglobin G (IgG) and proteinases (Rossen et al. 1992; Radstrom et al. 2004)” (page 1014-1015)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to inactivate, or denature and remove the polymerase and /or ddNTP after the SBE.  The artisan would be motivated to reduce the presence of proteins or dyes which could interact with melting curve analysis 
The art of Chen, Shi, Bernard ,Harrold, RU2451086 do not specifically teach a first polynucleotide and second polynucleotide of 5 to 200 nucleotides that are complementary over 80 to 100% of the length of their sequences.
However, Shi claims use of probes of 15 to 45 nucleotides (claim 20).  Shi teaches primers of 20 nucleotides (example 1).
Bernhard teaches probes hybridization of 11-45 bps or 15-35 bps (page 15).  
Chen teaches, “DNA hybridization is based on the intrinsic property of DNA molecules that they form duplex structures if complementary strands are present. Under many conditions, the two strands forming a duplex structure do not have to be 100% complementary. This is very important as more mismatches between the two strands make the duplex structure less stable thermodynamically.” (page 82, 2nd column, bottom).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use primers and probes with near 100% complementary and 15 to 45 nucleotides in length.  The artisan would be motivates as the art specifically teaches primers or probes in the range of 15 to 45 nucleotides and suggests the more complementary the probes the more thermostable.  The artisan would have a reasonable expectation of  success as the artisan is merely following the guidance of the prior art.
Response to arguments

The response continues by conceding that Shi teaches the use of FRET in a primer extension assay, but does not teach melting curve analysis or degradation or inactivation of the polymerase.  This argument has been thoroughly reviewed but is not considered persuasive as Bernhard teaches analysis of FRET my melting temperature.  
The response continues by asserting that Shi teaches analysis “simultaneously”  to the extension reaction and one of skill in the art would not be motivated to degrade the polymerase activity as it is required.  This argument has been thoroughly reviewed but is not considered persuasive as one of skill in the art recognizes that melting temperature analysis allows for detection of single base mutations in the amplicon by way of FRET.
The response continues by asserting Shi is not an appropriate starting point as it requires the polymerase is required.  This argument has been thoroughly reviewed but is not considered persuasive as the art as a whole recognizes the use of FRET in melting temperature analysis was known, as was primer extension to incorporate ddNTP into primers for FRET with hybridized probes.  Thus Shi is being relied on for demonstration of incorporation of fluorescently labeled ddNTP onto a primer and use of FRET for detection, not every explicit step taught by Shi.
The response continues by asserting it would have not been obvious to inactivate or degrade the polymerase based on the teachings of Harrold and RU’086.  The 
The response continues by noting the amendment to eliminate the positive recitation of removal.  This argument has been thoroughly reviewed but is not considered persuasive as Kurt and Schrader teach inhibiting, inactivating or denaturing the polymerase.  Further the claims still recite comprising and thus allow for removal of the polymerase.  
The response continues by asserting there is no art of record the polymerase cane be inactivated.  This argument has been thoroughly reviewed  but is not considered persuasive as Kurt and Schrader teach inactivation.  
The response continues by asserting the examiner has mischaracterized the teachings of Ru’086 and polymerases without exonuclease activity can be used.  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not exclude polymerases without exonuclease activity.  
Thus the rejection is maintained. 

Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634